PROSPECTUS SUPPLEMENT NO. 8 Filed Pursuant to Rule 424(b)(7) (To Prospectus dated May 10, 2007 as supplemented and amended by prospectus supplement no. 1 dated June 13, 2007, prospectus supplement no. 2 dated July 17, 2007,prospectus supplement no.3 datedAugust 24, 2007, prospectus supplement no. 4 dated September 27, 2007, prospectus supplement no.5 dated October 29, 2007 prospectus supplement no. 6dated December 6, 2007 and prospectus supplement no.7datedApril 18, 2008) Registration Statement No. 333-142820 Lexington Realty Trust 17,823,195 Common Shares of Beneficial Interest This prospectus supplement no.8 supplements and amends the prospectus dated May 10, 2007 (as supplemented and amended to date) relating to the resale from time to time of common shares that we may issue to holders of The Lexington Master Limited Partnership’s 5.45% Exchangeable Guaranteed Notes due 2027, which we refer to as the notes, named in the prospectus dated May 10, 2007, as amended and supplemented to dateupon the exchange or redemption of the notes. This prospectus supplement should be read in conjunction with, is qualified by reference to, and must be accompanied by, the prospectus dated May 10, 2007, as supplemented or amended to date, except to the extent that the information in this prospectus supplement supersedes any information contained in those documents. Our common shares are listed on the New York Stock Exchange under the symbol “LXP”. OnMay 27, 2008, the last reported sale price of our common shares on the New York Stock Exchange was $15.40 per share. Investing in our common shares involves risks. See “Risk Factors” referred to on page 5 of the prospectus dated May 10, 2007, as well as in the documents incorporated by reference into the prospectus, before investing in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement isMay 28, SELLING SHAREHOLDERS The information appearing in the table below supplements and supersedes the information with respect to such selling shareholders in the table appearing under the heading “Selling Shareholders” in the prospectus dated May 10, 2007, as previously supplemented. The information is based solely on information provided to us by or on behalf of the selling shareholders on or prior toMay 27, 2008 in Selling Security Holder Notices and Questionnaires. The number of common shares, shown in the table below,issuable upon the exchange or redemption of the notes, assumes exchange of the full amount of notes held by each selling shareholder at thecurrent exchange rate of 45.4682 shares of our common shares per $1,000 principal amount of notes and a cash payment in lieu of any fractional share, even though we are required to pay the first $1,000 of exchange value in cash. The exchange rate is subject to further adjustment in certain events. The selling shareholders may offer all, some or none of the common shares which we may issue upon the exchange or redemption of the notes. Because the selling shareholders may offer all or some portion of such common shares, we cannot estimate the number of common shares that will be held by the selling shareholders upon termination of any of these sales. In addition, the selling shareholders identified below may have sold, transferred or otherwise disposed of all or a portion of their notes or common shares since the date on which they provided the information regarding their notes in transactions exempt from the registration requirements of the Securities Act of 1933, as amended. Selling Shareholder Number of SharesBeneficiallyOwned Prior tothe Offering(1)(2) Percentage ofSharesBeneficiallyOwned Prior tothe Offering(3) Number of SharesOffered Pursuantto this Prospectus Number ofSharesBeneficiallyOwned Afterthe Offering(4) Percentage of SharesBeneficiallyOwned AftertheOffering(3) ZazoveHedgedConvertible Fund, L.P. (5) 190,967 * 190,967 0 * Institutional BenchmarksSeries (Master Feeder)Ltd. (5) 86,390 * 86,390 0 * * Less than one percent. (1) Based on information available to us as of May 27, 2008 in Selling Security Holder Notices and Questionnaires delivered by the selling shareholders. (2) The number of common shares issuable upon the exchange or redemption of the notes assumes exchange of the full amount of notes held by each selling shareholder at the initial exchange rate of 45.4682 shares of our common shares per $1,000 principal amount of notes and a cash payment in lieu of any fractional share, even though we are required to pay the first $1,000 of exchange value in cash. The exchange rate is subject to adjustment in certain events. (3) Based on a total of60,356,987 shares of our common stock outstanding as of May 27, 2008. (4) Assumes the selling shareholder sells all of its common shares offered pursuant to this prospectus. (5) Gene Prettiexercises voting and/or dispositive powers with respect to these securities.
